

115 HR 4362 IH: Fairness for Rural Veterans Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4362IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. O'Halleran (for himself, Mr. Gallego, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for priority in the award of State home facility
			 grants to nursing homes and domiciliaries from States that the Secretary
			 determines have a great or significant need for beds and which are located
			 at least 100 miles away from the nearest existing State home facility.
	
 1.Short titleThis Act may be cited as the Fairness for Rural Veterans Act of 2017. 2.Department of Veterans Affairs priority for State home facility grantsSection 8135(c)(2) of title 38, United States Code, is amended—
 (1)by redesignating subparagraphs (D) through (H) as subparagraphs (E) through (I), respectively; and (2)by inserting after subparagraph (C) the following new subparagraph (D):
				
 (D)An application for construction or acquisition of a nursing home or domiciliary from a State that the Secretary determines, in accordance with regulations under this subchapter, has a great or significant need for beds and which is located at least 100 miles away from the nearest existing State home facility..
			